DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Invoked - 35 USC § 112(f) or 112 6th

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 18-20 have invoked 35 U.S.C. 112(f) or 112, sixth paragraph.  

Obvious-type Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of c U.S. Patent 
11010326 hereinafter Neumann ‘326.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1-25 of Neumann ‘326, respectively contain elements of claims 1-20 of the Instant Application as follows:  


Instant
Claims
Neumann ‘326
1
first connector
second connector
voltage reducing adapter
first device
second device
voltage conversion
first voltage provided by 
the first device, the first conn.
voltage supply requirement
ascertained voltage …
reduce the 1st voltage
to a 2nd voltage, ascertained
the 2nd volt. to 2nd conn.
conserve power
reduce an amount of heat
two buses
1
first connector
second connector
volt. reducing adapter
host
solid state drive
voltage conversion
first volt. provided by
the host, the 1st conn.
volt. supply requirement
ascertained volt. …
reduce the 1st volt. 
to a 2nd volt., ascertained
the 2nd volt. to 2nd conn.
conserve power
reduce an amount of heat
two buses
2
first bus
USB3 connection bus
3
first bus
USB2*
3
second bus
two buses comprises
USB3 connection bus
4
second bus
two buses operates under
USB3 protocol
4
first connector
type A or type C
5
first connector
type A or type C
5
second connector
type A or type C
6
second connector
type A or type C


Therefore, claims 1-25 of the Neumann ‘326 anticipate(s) the instant application.



Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended; or a submission of Terminal Disclaimer to overcome the ODP rejection(s) set forth in this Office action.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183